DETAILED ACTION
	This Office action is based on the amendments filed April 29, 2022 with a request for continued examination of application 16/962,463.  Claims 1, 2, 5, 6, 8, 11, and 12 have been amended; claims 1-13 are currently pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 29, 2022 has been entered.


Response to Arguments
Applicant’s arguments filed April 29, 2022 have been considered but are moot because they do not apply to the current rejection in view of Edwards et al. (US 8,856,991).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “the bottom section” in line 3; however, there is insufficient antecedent basis for this limitation in the claims.  For examination purposes, the limitation “the bottom section” will be interpreted as “the pneumatic bottom portion” as previously recited in claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann (DE 296 13 213 U1) in view of Edwards et al. (US 8,856,991).
Regarding claim 1, Baumann discloses a collar device comprising a tubular structure (cuff 1) having a longitudinal axis, the tubular structure (1) comprising a pneumatic bottom portion (lower air chamber 6) configured for contouring with human shoulders, a pneumatic top portion (upper air chamber 4) having an anterior first section configured to receive and engage a human mandible and a posterior second section extending from the anterior first section, and a plurality of inflatable pillars (air chambers 15 in intermediate piece 8) each generally aligned with the longitudinal axis of the tubular structure (1), the plurality of inflatable pillars (15) each having a proximal end (lower end 19) in proximity to the bottom portion (6) and each having a distal end (upper end 13) in proximity to the anterior first section and the posterior second section of the top portion (4) (Figs. 1-4; ¶ 0051-0053, 0056, & 0063-0065).
However, Baumann fails to teach that the posterior second section terminates as a posterior occiput rim, the posterior second section in combination with the posterior occiput rim being configured to receive a posterior of a human occiput.
Edwards discloses a collar device comprising a pneumatic portion (pillow 10) that is analogous to the claimed pneumatic top portion, the pneumatic portion (10) having a posterior section terminating as a posterior occiput rim (channel 22), wherein the posterior section in combination with the posterior occiput rim (22) is configured to receive a posterior of a human occiput (Figs. 5a-6 & 7b-9; column 5, lines 22-35; column 6, lines 17-27 & 34-45).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pneumatic top portion of the collar device taught by Baumann such that the posterior second section terminates as a posterior occiput rim being configured to receive a posterior of a human occiput as taught by Edwards for the purpose of providing both head and neck support.
Regarding claim 2, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses that the pneumatic top portion (4) has a generally hollow cylindrical shape and the anterior first section is configured for contouring with at least a portion of a human mandible (at chin depression 10) (Figs. 1 & 3; ¶ 0052 & 0064).  Edwards further discloses that the posterior section comprises an occiput cushion (foam 34 at head zone 16) positioned posteriorly within the occiput rim (22) configured for cushioning at least a portion of a posterior human occiput (Figs. 9-10; column 5, lines 52-53; column 6, lines 34-45 & 49-54).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the collar device taught by the combination of Baumann and Edwards such that the second posterior section comprises an occiput cushion positioned posteriorly within the occiput rim configured for cushioning at least a portion of a posterior human occiput as further taught by Edwards for the purpose of providing greater comfort.
Regarding claim 3, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Edwards further discloses that the pneumatic portion (10) further comprises a mastoid support section (wings 18 extend along the sides of a user’s head thus providing support for the user’s mastoid) (Figs. 5a-6; column 6, lines 34-38).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the collar device taught by the combination of Baumann and Edwards such that that the pneumatic top portion further comprises at least a mastoid support section as further taught by Edwards for the purpose of providing adequate lateral support to the user’s head.
Regarding claim 4, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses at least one strut (stiffening element) aligned with and contained within or adjacent to one of the plurality of inflatable pillars (15) (¶ 0019-0021).
Although it’s not clear if the embodiment taught by Baumann relied upon for the rejection of claim 1 above includes the stiffening elements, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the collar device taught by the combination of Baumann and Edwards to include at least one strut (stiffening element) aligned with and contained within or adjacent to one of the plurality of inflatable pillars as further taught by Baumann for the purpose of ensuring sufficient support and stabilization for the user’s neck area.
Regarding claim 6, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses that the at least one strut is a flexibly rigid material (the stiffening elements are stiff in the longitudinal direction of the cuff body and flexible in the circumferential direction) (¶ 0019-0021).
Regarding claim 7, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses that the tubular structure (1) comprises fasteners (first closure part 31, second closure part 32) for reversibly opening and closing the tubular structure (1) (Figs. 2 & 4; ¶ 0057-0058).
Regarding claim 9, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses that the pneumatic bottom portion (6) and the pneumatic top portion (4) are operably connected to an inflation device (inflator, e.g., pump) (¶ 0064).  Note that the recitation of “a pressure relieve valve” is optional and therefore not required to be taught by the prior art in order to obviate the claim.
Regarding claim 10, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses at least one horizontal stabilizing member (ring element 37) positioned between the pneumatic bottom portion (6) and the pneumatic top portion (4), wherein the horizontal stabilizing member (37) is connected to at least two of the plurality of inflatable pillars (15) (Figs. 1-4; ¶ 0053-0054).
Regarding claim 11, Baumann discloses a collar device comprising a tubular structure (cuff 1) having a longitudinal axis, the tubular structure (1) comprising a ring-shaped pneumatic bottom portion (lower air chamber 6) configured for contouring with at least a portion of human shoulders, a ring-shaped pneumatic top portion (upper air chamber 4) having an anterior first section configured for contouring with at least a portion of a human mandible and a posterior second section extending from the anterior first section, and a plurality of inflatable struts (air chambers 15 in intermediate piece 8) each generally aligned with the longitudinal axis of the tubular structure (1), the plurality of inflatable struts (15) each having a proximal end (lower end 19) in proximity to the bottom portion (6) and each having a distal end (upper end 13) in proximity to the anterior first section or the posterior second section of the top portion (4) (Figs. 1-4; ¶ 0051-0053, 0056, & 0063-0065).
However, Baumann fails to teach that the posterior second section terminates with a posterior occiput rim, the posterior second section in combination with the posterior occiput rim being configured for contouring with a posterior human occiput.
Edwards discloses a collar device comprising a pneumatic portion (pillow 10) that is analogous to the claimed pneumatic top portion, the pneumatic portion (10) having a posterior section terminating with a posterior occiput rim (channel 22), wherein the posterior section in combination with the posterior occiput rim (22) is configured for contouring with a posterior human occiput (Figs. 5a-6 & 7b-9; column 5, lines 22-35; column 6, lines 17-27 & 34-45).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the pneumatic top portion of the collar device taught by Baumann such that the posterior second section terminates with a posterior occiput rim being configured for contouring with a posterior human occiput as taught by Edwards for the purpose of providing both head and neck support.
Regarding claim 12, Baumann discloses a method of stabilizing a cervical area of a subject in need thereof, the method comprising securing to a cervical area of a subject a tubular structure (cuff 1) having a longitudinal axis, the tubular structure (1) comprising a pneumatic bottom portion (lower air chamber 6) configured for contouring with human shoulders, a pneumatic top portion (upper air chamber 4) having an anterior first section and a posterior second section extending from the anterior first section, and a plurality of inflatable struts (air chambers 15 in intermediate piece 8) each generally aligned with the longitudinal axis of the tubular structure (1) and that of a head and shoulders of a human, the plurality of inflatable struts (15) each having a proximal end (lower end 19) in proximity to the bottom portion (6) and each having a distal end (upper end 13) in proximity to the anterior first section and the posterior second section of the top portion (4), and at least partially inflating the plurality of inflatable struts (15) and one or both of the pneumatic bottom portion (6) and the pneumatic top portion (4) (Figs. 1-4; ¶ 0051-0053, 0056, & 0063-0065).
However, Baumann fails to teach that the posterior second section terminates with a posterior occiput rim, the posterior second section in combination with the posterior occiput rim receiving and securing a posterior occiput.
Edwards discloses a collar device comprising a pneumatic portion (pillow 10) that is analogous to the claimed pneumatic top portion, the pneumatic portion (10) having a posterior section terminating with a posterior occiput rim (channel 22), wherein the posterior section in combination with the posterior occiput rim (22) receives and secures a posterior occiput (Figs. 5a-6 & 7b-9; column 5, lines 22-35; column 6, lines 17-27 & 34-45).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the collar device of the method taught by Baumann such that the posterior second section of the pneumatic top portion terminates with a posterior occiput rim that receives and secures a posterior occiput as taught by Edwards for the purpose of providing both head and neck support.
Regarding claim 13, the combination of Baumann and Edwards discloses the method substantially as claimed, as described above, and Baumann further discloses that the step of at least partially inflating one or more of the pneumatic bottom portion (6) and the pneumatic top portion (4) reduces or eliminates extension, flexion, rotation, and traction (through support and stabilization) of the cervical spine (¶ 0015 & 0063-0065).

Claims 5 and 8 are rejection under 35 U.S.C. 103 as being unpatentable over Baumann in view of Edwards as applied to claims 1, 4, and 7 above, and in further view of Rogachevsky (US 5,752,927).
Regarding claim 5, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, but fails to teach at least one mandibular strut contained within or adjacent to the anterior first section.
Rogachevsky discloses an analogous collar device (cervical traction device 10) comprising a tubular structure (collar 12) having a pneumatic top portion with an anterior first section configured to receive and engage a human mandible and at least one mandibular strut (mandibular cup 38) contained within or adjacent to the anterior first section (Figs. 1-2; column 4, lines 5-9).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the collar device taught by the combination of Baumann and Edwards to include at least one mandibular strut contained within or adjacent to the anterior first section as taught by Rogachevsky for the purpose of increasing positive contact with the user’s chin.
Regarding claim 8, the combination of Baumann and Edwards discloses the invention substantially as claimed, as described above, and Baumann further discloses that the fasteners (31, 32) are aligned along the longitudinal axis (Fig. 2).  However, the combination of Baumann and Edwards fails to teach that the fasteners provide the separation of the anterior first section together with a portion of the pneumatic bottom portion.
Rogachevsky discloses an analogous collar device (cervical traction device 10) comprising a tubular structure (collar 12) having a pneumatic top portion with an anterior first section, a pneumatic bottom portion, and fasteners (structures 22 including hook and loop fastener strap 26 and hook and loop fastener tab 48) for reversibly opening and closing the tubular structure, wherein the fasteners (22) provide the separation of the anterior first section together with a portion of the pneumatic bottom portion (Figs. 1-2; column 3, lines 54-57; column 4, lines 16-21).
Therefore, it would have been an obvious matter of design choice to one having ordinary skill in the art, before the effective filing date of the invention, to construct the collar device taught by the combination of Baumann and Edwards such that the fasteners provide the separation of the anterior first section together with a portion of the pneumatic bottom portion as taught by Rogachevsky since it has been held that rearranging parts of an invention that would not have modified the operation of the device involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        8/23/2022